Citation Nr: 0727693	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  02-17 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for disability 
manifested by bilateral elbow pain, including as due to a 
qualifying chronic disability.

4.  Entitlement to a higher initial disability rating than 10 
percent for service-connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran entered a notice of 
disagreement in April 2001; a statement of the case was 
issued in September 2002; and the veteran's substantive 
appeal was received in October 2002.  In September 2004, the 
Board remanded the issues as noted on the title page to the 
RO to comply with the duty to notify and assist a claimant.  
That notice and development has now been completed, and the 
case was returned to the Board further appellate 
consideration. 


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma of gunfire and 
engine noise during active service; he reports in-service 
ringing of the ears, and continuous post-service symptoms of 
ringing in the ears; and the competent medical evidence 
relates the current symptoms of tinnitus to acoustic trauma 
in service.

2.  The competent medical evidence demonstrates that the 
veteran does not have a diagnosed disability of PTSD. 

3.  The veteran's complaints of bilateral elbow pain are 
related by competent medical evidence to diagnosed bursitis; 
elbow injury or disease is not shown in service; an elbow 
disorder has not been continuous since service separation; 
and the weight of the competent medical evidence shows that 
currently diagnosed bilateral olecranon bursitis is not 
related to any in-service injury or disease. 

4.  For the period prior to August 30, 2002, the veteran's 
service-connected seborrheic dermatitis manifested 
exfoliation, exudation or itching, and involved an exposed 
surface; for the period prior to August 30, 2002, the 
veteran's service-connected seborrheic dermatitis did not 
manifest constant exudation or itching, extensive lesions, or 
marked disfigurement.

5.  For the period from August 30, 2002, the veteran's 
service-connected seborrheic dermatitis has manifested 
dermatitis of the skin that involves 20 percent of the 
exposed areas; for the period from August 30, 2002, the 
veteran's service-connected seborrheic dermatitis has not 
manifested ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, is not exceptionally 
repugnant, and does not involve more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2006).  

3.  The criteria for service connection for disability 
manifested by bilateral elbow pain, including as due to a 
qualifying chronic disability, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).  

4.  For the period prior to August 30, 2002, the criteria for 
an initial disability rating in excess of 10 percent for the 
veteran's service-connected seborrheic dermatitis were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002).

5.  For the period from August 30, 2002, the criteria for a 
30 percent initial disability rating for the veteran's 
service-connected seborrheic dermatitis, but no higher, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
October 2001, April 2002, November 2004, March 2005, July 
2005, March 2006, and September 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claims that VA 
has not sought.

VA medical records, VA examination reports and medical 
opinions, a medical article, and other lay statements have 
been associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  In compliance with the 
Board's September 2004 remand, the RO issued notice letters 
to the appellant (November 2004, March 2005, July 2005, March 
2006, and September 2006), obtained VA specialty examinations 
and medical opinions (October 2006), then readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case (January 2007).  The Board finds that VA has 
substantially complied with the Board's September 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided such notice in a 
January 2007 supplemental statement of the case.  Because the 
claims for service connection for PTSD and bilateral elbow 
pain are being denied, and no effective date will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  With regard to the claim for service 
connection for tinnitus that is being granted, when 
implementing the Board's grant of service connection, the RO 
will address any notice defect with respect to the rating and 
effective date.  Significantly, the veteran retains the right 
to appeal the disability rating and effective date assigned 
by the RO. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The veteran contends his current bilateral tinnitus is 
etiologically related to in-service exposure to acoustic 
trauma of gunfire, tank noise, and aircraft engine noise.  On 
the question of exposure to acoustic trauma in service, the 
veteran's DD Form 214 reflects that his military occupational 
specialty was chemical operations specialist, also served as 
a combat signaler, that he qualified with rifles (M16) and 
hand grenades, and he earned a parachutist badge.   

The veteran has also reported continuous post-service 
symptoms of bilateral tinnitus.  An October 2006 VA 
audiologic examination report reflects the veteran reported 
complaints of ringing in the ears, and reported that the 
ringing of the ears began during service, which resulted in a 
diagnostic impression of tinnitus, and the VA examiner's 
opinion that it was at least as likely as not that the 
veteran's tinnitus was caused by noise exposure in service.  
The veteran's reports of continuous post-service tinnitus are 
found to be credible, and the veteran is competent to testify 
about the in-service acoustic trauma, in-service ringing in 
the ears, continuous post-service ringing in the ears, and 
that he currently has ringing in the ears.  The medical 
evidence shows that the veteran's reports of ringing in the 
ears have been diagnosed as tinnitus.  Based on this 
evidence, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that tinnitus was incurred in active 
service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for PTSD

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD that is related to in-
service stressful events that include SCUD missile attacks 
and warnings, dead bodies, wounded bodies, and concern about 
anthrax attacks and vaccines.  The VA treatment records 
consistently reflect treatment for a current diagnosis of 
major depressive disorder rather than PTSD.  A June 1998 VA 
PTSD examination report reflects an Axis I diagnosis of 
dysthymia.  A November 1998 VA PTSD examination report noted 
the veteran's treating diagnosis of depression, and current 
complaints of depression, and diagnosed PTSD, but noted that 
the veteran also met the DSM-IV criteria for major depressive 
disorder.   Based on these apparent inconsistent diagnoses, 
in September 2004 the Board remanded this issue for further 
VA PTSD examination and medical opinions.  

An October 2006 VA PTSD psychiatric examination report 
reflects that the VA examining psychiatrist reviewed the 
claims file, including VA treatment records and previous 
psychiatric diagnoses, interviewed the veteran regarding 
symptoms and reported in-service stressful events, and 
clinically examined the veteran.  The resulting Axis I 
diagnosis was mood disorder not otherwise specified.  The VA 
examining psychiatrist concluded that, although the veteran 
had significant stressors in both his childhood and in 
service, he did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  The bases for the VA psychiatrist's diagnosis and 
opinion were the unreliability of the veteran's reporting, 
including many inconsistencies in the veteran's reporting 
from one examination to another, and admission by the veteran 
that he had given inconsistent information at examinations; 
therefore, the examiner had to rely more heavily on the 
objective data in the claims file and previous examinations 
and treatment notes, which reflects the veteran's symptoms 
more credibly reported during earlier examination and 
treatment were diagnosed as major depressive disorder.  

The weight of the competent medical evidence, including VA 
PTSD examination reports and treatment records, shows that 
the veteran does not have a diagnosed psychiatric disability 
of PTSD.  The Board finds that the October 2006 VA PTSD 
examination report is of more probative value because it was 
conducted later in time than the previous examinations, was 
based on a thorough review of the veteran's claims file that 
noted inconsistently reported histories and symptoms, and is 
more consistent with the VA treatment records and diagnoses 
of record reflecting a diagnosis of a mood disorder of major 
depressive disorder (or dysthymia). 

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the 
veteran's claim for service connection for PTSD, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Bilateral Elbow Pain

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

In this case, the veteran contends that he has an undiagnosed 
disability of the elbows that manifests bilateral elbow pain, 
and may be due to his service in the Southwest Asia Theater 
of Operations from December 1, 1990 to February 7, 1991. 

Service medical records are negative for complaints, 
findings, or diagnosis of disability manifesting bilateral 
elbow pain.  A May 1993 service separation examination report 
reflects that the veteran denied a history or current 
complaints of swollen or painful joints, bursitis, or pain or 
trick elbow, and clinical examination of the veteran's upper 
extremities was normal.

At a post-service VA examination in 1997, the veteran 
reported that he had worked as a truck driver since 1997.  
Nerve conduction testing of the elbows and upper extremities 
as part of a VA neurology consultation in September 1997 
reflects findings within normal limits.  A September-October 
1997 VA neurology consultation report reflects subjective 
complaints of decreased sensation over the left forearm, but 
no neurological disorders were found.

A June 1998 VA muscles and general medical examination 
reports reflects the veteran's report of bilateral elbow 
arthralgia since 1995, and bilateral elbow symptoms of 
insidious onset while in the Persian Gulf; complaints of 
slight decreased sensation of the left forearm and twitching 
about the elbows, and weak sensation of the wrists, and 
intermittent muscle twitching at the elbows; clinical 
findings that included full ranges of motion of the elbows, 
with only slight decreased sensation of the left forearm; and 
an assessment of intermittent chronic bilateral elbow pain of 
unknown origin.  

An October 2006 VA examination report reflects the veteran's 
report of bilateral elbow (olecranon) pains with multiple 
repetitions and weakness, with no history of elbow trauma, 
with weekly flare-ups of pain; clinical findings that 
included full ranges of motion of the elbows without 
limitation due to pain or additional limitation of function 
of the elbows; normal X-ray findings; and diagnosis of 
bilateral olecranon bursitis.  The VA examiner offered the 
opinion that is was unlikely ("less likely than not") that 
the currently diagnosed bilateral olecranon bursitis was 
related to the veteran's active duty service.  The reasons 
for the opinion were that the symptoms of bilateral olecranon 
bursitis were instead caused by over use, were not related to 
a direct trauma (because there was no history of direct 
trauma), and there were no current symptoms of swelling or 
loss of range of motion. 

After a review of the evidence, the Board finds that the 
veteran's complaints of bilateral elbow disorder that 
includes pain are related by competent medical evidence to 
diagnosed bilateral olecranon bursitis.  Because the symptoms 
have been attributed to a medical diagnosis of known 
etiology, and the symptoms are not a medically unexplained 
chronic multisymptom illness, the Board finds that service 
connection based on the provisions of chronic multisymptom 
illness is not warranted.  38 C.F.R. § 3.317(a)(1)(ii).  

The weight of the competent medical evidence shows that 
currently diagnosed bilateral olecranon bursitis is not 
related to any in-service injury or disease, and there is in 
fact no in-service injury or disease of the elbows to which a 
currently diagnosed disability of the elbows could be 
related.  The only competent medical opinion that is of 
record weighs against the veteran's claim, and there is no 
competent medical opinion evidence of record that tends to 
relate the currently diagnosed bilateral olecranon bursitis 
to active service.  For these reasons, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for bilateral elbow pain, including as due 
to a qualifying chronic disability; the claim must be denied; 
and the provision for resolving reasonable doubt in the 
veteran's favor is not applicable.  38 U.S.C.A. § 5107; 38 
C.F.R. 
§ 3.102.

Initial Rating of Seborrheic Dermatitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2006).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The present appeal arises from a January 1997 claim, and an 
April 2000 rating decision, which granted service connection 
for seborrheic dermatitis and assigned a 10 percent initial 
disability rating under Diagnostic Code 7806.  The Board has 
considered the entire appeal period to see if the evidence 
warrants the assignment of different ratings for different 
periods of time, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 7806 that was in effect prior to August 30, 
2002 (old rating criteria) provides a 10 percent rating for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent rating for constant 
exudation or itching, extensive lesions, or marked 
disfigurement; and a 50 percent rating for dermatitis with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or that is exceptionally 
repugnant.  

Diagnostic Code 7806 that became effective on August 30, 2002 
(new rating criteria) provides a 10 percent rating for 
dermatitis that covers at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period; a 30 percent 
rating for dermatitis that covers 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating for dermatitis that covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  The new rating criteria also provides that 
dermatitis could be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability; however, in this case, because the 
veteran in fact has (seborrheic) dermatitis, the Board finds 
that Diagnostic Code 7806 is the most appropriate Diagnostic 
Code for rating the skin disability.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change  See also DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997). 

In this case, the evidence includes a September 1997 VA skin 
examination report that reflects a rash of the chest, back, 
and face that recurs two to three times monthly, and is 
constant on the back, including that the face stayed scaly 
and red in the nasolabial fold area; clinical findings that 
included erythema and scaling on the face and mid-sternal 
area, hyperpigmented annular patches of dermatitis on the mid 
upper back; and assessment that the findings were consistent 
with active tinea versicolor.   

The evidence also includes an October 2006 VA skin 
examination report that reflects the veteran's report of 
always having an outbreak of rash on the face, chest, and 
back that itches and peels, occasional oozing, and flare-ups; 
clinical findings that include erythematous greasy scaling 
plaques of the sternum, upper mid back, scalp, and mid-face 
that affects 20 percent of exposed skin, and 10 percent of 
the entire body area. 

After a review of the evidence of record, the Board finds 
that, for the period prior to August 30, 2002, the veteran's 
service-connected seborrheic dermatitis manifested 
exfoliation, exudation or itching, and involved an exposed 
surface, as contemplated by a 10 percent rating under 
Diagnostic Code 7806 that was effective prior to August 30, 
2002.  For example, the September 1997 VA examination report 
clinical findings included erythema and scaling on the face 
and mid-sternal area, hyperpigmented annular patches of 
dermatitis on the mid upper back, and assessment that the 
findings showed active skin disease. 

The Board also finds that, for the period prior to August 30, 
2002, the veteran's service-connected seborrheic dermatitis 
has not manifested symptomatology that more nearly 
approximates constant exudation or itching, extensive 
lesions, or marked disfigurement, as contemplated by a 30 
percent rating under Diagnostic Code 7806 that was effective 
prior to August 30, 2002.  The September 1997 VA skin 
examination report shows that for this period the veteran's 
seborrheic dermatitis manifested recurring rashes of the 
chest, back, and face two to three times monthly, but does 
not show constant exudation or itching.  

Considering the new criteria for rating disabilities of the 
skin that became effective on August 30, 2002, the Board 
finds that, for the period from August 30, 2002, the 
veteran's service-connected seborrheic dermatitis has 
manifested dermatitis of the skin that more nearly 
approximates involvement of 20 percent of the exposed areas, 
as required for a 30 percent disability rating under 
Diagnostic Code 7806.  The October 2006 VA skin examination 
report specifically includes the clinical finding that the 
veteran's seborrheic dermatitis, which manifested 
erythematous greasy scaling plaques of the sternum, upper mid 
back, scalp, and mid-face, affected 20 percent of exposed 
skin.  For these reasons, the Board finds that the new 
criteria for a 30 percent disability rating have been met for 
the period from August 30, 2002, the effective date of the 
new rating criteria.   

The Board further finds that a higher rating than 30 percent 
is not warranted for the period of claim from August 30, 2002 
under either the old or new rating criteria.  The veteran's 
service-connected seborrheic dermatitis has not since August 
30, 2002 manifested ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, and is not 
exceptionally repugnant, as required for a 50 percent rating 
under the old rating criteria.  The service-connected 
seborrheic dermatitis has not involved more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, as required 
for a 60 percent rating under the new rating criteria. 

To summarize, the Board finds that, for the period prior to 
August 30, 2002, the criteria for an initial disability 
rating in excess of 10 percent for the veteran's 
service-connected seborrheic dermatitis were not met; for the 
period from August 30, 2002, the criteria for a 30 percent 
initial disability rating for the veteran's service-connected 
seborrheic dermatitis, but no higher, have been met.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the service-connected seborrheic dermatitis has 
not been shown, or alleged, to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for tinnitus is granted.

Service connection for PTSD is denied.

Service connection for a disability manifested by bilateral 
elbow pain is denied.

An initial disability rating for service-connected seborrheic 
dermatitis in excess of 10 percent for the period of claim 
prior to August 30, 2002 is denied.

An initial disability rating of 30 percent is granted for the 
period from August 30, 2002, subject to the criteria 
governing the payment of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


